DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on May 19, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 16/847,602 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The examiner firstly notes that the properly filed terminal disclaimer overcomes the previous non-statutory double patenting rejection. 
	In regard to independent claims 1, 12, and 20, Stoddard (US 3,408,794), Ise (JP 58-143815), and Kawamura (US 5,780,811) are considered to represent the closest prior art. 
	In regard to claim 1, Stoddard, Ise, and Kawamura all function similarly by using the conductors to heat the filter substrate to burn off collected particles. There is no teaching or suggestion in these references or any of the other prior art of record for the input signal source to be configured to generate the voltage signal such that least one of: the electric field forms a traveling wave, which travels along the at least one of the first surface or the second surface in a second direction that is transverse to a first direction, wherein the plurality of conductors extend in the first direction along the porous filter substrate, or the electric field forms a standing wave on the at least one of the first surface or the second surface. Claims 2 – 11 depend from claim 1 and are allowed for at least the same reason as claim 1. 
	In regard to claim 12, there is similarly no teaching or suggestion in these references or any of the other prior art of record for a method with at least one step of: generating, using the voltage signal on the plurality of conductors, the electric field comprises forming a traveling wave, which travels along the at least one of the first surface or the second surface in a second direction that is transverse to a first direction, wherein the plurality of conductors extend in the first direction along the porous filter substrate, or generating, using the voltage signal on the plurality of conductors, the electric field comprises forming, by the electric field, a standing wave at a first time to separate the particulates from the at least one of the first surface or the second surface. Claims 13 – 19 depend from claim 12 and are allowed for at leas the same reason as claim 12.
	In regard to claim 20, as discussed above, Stoddard, Ise, and Kawamura all function similarly by using the conductors to heat the filter substrate to burn off collected particles. There is no need to collect the particles removed from the filter substrate as the particles are burned off. Therefore, there is no teaching or suggestion in Stoddard, Ise, Kawamura, or any of the other prior art of record for making the filter with a step of forming a particulate collection receptacle at a periphery of the porous filter substrate and configured to collect particulates removed from the porous filter substrate by the electric field. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773